Citation Nr: 1016036	
Decision Date: 04/30/10    Archive Date: 05/06/10

DOCKET NO.  04-41 483A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas



THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD), to include acid reflux and a hiatal 
hernia.

4.  Entitlement to nonservice-connected pension benefits.



REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel


INTRODUCTION

The Veteran served in the Kansas Army National Guard from 
August 1991 to August 1994, and she had active duty service 
from September 1994 to June 1996.

This matter comes before the Board of Veterans' Appeal (BVA 
or Board) on appeal from April 2004, October 2005, and May 
2006 decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Wichita, Kansas, which denied the 
benefits sought on appeal.  The Veteran appealed those 
decisions to BVA, and the case was referred to the Board for 
appellate review.

The Board remanded the claims for service connection for GERD 
and for entitlement to nonservice-connected pension benefits 
for further development in July 2007.  That development was 
completed, and the case has since been returned to the Board 
for appellate review.

In a July 2007 decision, the Board also denied, in pertinent 
part, the Veteran's claims for service connection for PTSD 
and for a low back disorder.  The Veteran then appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court) and in a memorandum decision dated in 
March 2009, the Court vacated the Board's July 2007 decision 
with respect to those issues and remanded the case to the 
Board.

The Board notes that the July 2007 Board decision had also 
denied the Veteran's claims for service connection for 
migraines, tinnitus, irritable bowel syndrome, and chest 
pain.  The Veteran did appeal the denial of those issues to 
the Court.  However, in the March 2009 memorandum decision, 
the Court affirmed the Board's decision on those issues.  As 
such, no further consideration of the claims for service 
connection for migraines, tinnitus, irritable bowel syndrome, 
and chest pain is necessary.

The issues of entitlement to service connection for a 
psychiatric disorder and for a low back disorder as well as 
entitlement to nonservice-connected pension benefits will be 
addressed in the REMAND portion of the decision below and are 
REMANDED to the Department of Veterans Affairs Regional 
Office.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran has not been shown to currently have GERD, to 
include acid reflux and a hiatal hernia, that is related to 
her military service.


CONCLUSION OF LAW

GERD, to include acid reflux and a hiatal hernia, was not 
incurred in active service. 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and, 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 
38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

In this case, the RO did provide the appellant with notice in 
February 2006 and March 2006, prior to the initial decision 
on the claim in May 2006.  Therefore, the timing requirement 
of the notice as set forth in Pelegrini has been met and to 
decide the appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the Veteran in 
the notice letter about the information and evidence that is 
necessary to substantiate her claim for service connection 
for GERD.  Specifically, the February 2006 letter stated that 
in order to establish service connection the evidence must 
show that she had an injury in military service or a disease 
that began in, or was made worse during military service, or 
that there was an event in service that caused injury or 
disease; that she has a current physical or mental 
disability; and, that there is a relationship between her 
current disability and an injury, disease, or event in 
military service.  Additionally, the July 2006 statement of 
the case (SOC) and the October 2008 supplemental statement of 
the case (SSOC) notified the Veteran of the reasons for the 
denial of her application and, in so doing, informed him of 
the evidence that was needed to substantiate her claim.

In addition, the RO notified the Veteran in the notice letter 
about the information and evidence that VA will seek to 
provide.  In particular, the February 2006 letter indicated 
that reasonable efforts would be made to help her obtain 
evidence necessary to support her claim and that VA was 
requesting all records held by Federal agencies, including 
service treatment records, military records, and VA medical 
records.  The Veteran was also informed that a medical 
examination would be provided or that a medical opinion would 
be obtained if it was determined that such evidence was 
necessary to make a decision on her claim.

The RO also informed the Veteran about the information and 
evidence that she was expected to provide.  Specifically, the 
February 2006 letter notified the Veteran that she must 
provide enough information about her records so that they 
could be requested from the agency or person that has them.  
It was also requested hat she complete and return the 
enclosed VA Form 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs, if 
there were any private medical records that she would like VA 
to obtain on her behalf.  In addition, the September 2006 
letter stated that it was the Veteran's responsibility to 
ensure that VA receives all requested records that are not in 
the possession of a Federal department or agency.

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, which held 
that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; 3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application. Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded. Id.

In the present appeal, the Veteran was provided with notice 
of the type of evidence necessary to establish a disability 
rating and effective date.  In this regard, the Board notes 
that the March 2006 letter informed her that a disability 
rating was assigned when a disability was determined to be 
service-connected and that such a rating could be changed if 
there were changes in her condition.  The letter also 
explained how disability ratings and effective dates were 
determined.  

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The Veteran's service personnel and 
treatment records as well as all identified and available VA 
and private medical records pertinent to the years after 
service are in the claims file and were reviewed by both the 
RO and the Board in connection with the Veteran's claim.  Her 
records from the Social Security Administration have also 
been associated with the claims file.

In addition, the Veteran was afforded a VA examination in 
March 2008 in connection with her claim for service 
connection for GERD.  To that end, when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate. Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  As discussed below, 
the Board finds that the March 2008 VA examination and 
medical opinion obtained in this case are more than adequate, 
as they are predicated on a full reading of the service 
treatment records as well as the private and VA medical 
records contained in the Veteran's claims file.  The examiner 
considered all of the pertinent evidence of record, to 
include the statements of the appellant and a physical 
examination, and provided a complete rationale for the 
opinions stated, relying on and citing to the records 
reviewed.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion 
with respect to the issues on appeal has been met. 38 C.F.R. 
§ 3.159(c)(4).

VA has further assisted the Veteran and her representative 
throughout the course of this appeal by providing them with a 
SOC and a SSOC, which informed them of the laws and 
regulations relevant to the Veteran's claim.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the Veteran in this case.


Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service. 38 C.F.R. § 3.303(d).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for GERD, to 
include acid reflux and a hiatal hernia.  Her service 
treatment records do show that she was treated for chronic 
abdominal pain as well as nausea and vomiting.   In 
particular, the Veteran complained of an upset stomach in 
October 1994, and she was admitted to hospital with abdominal 
pain resulting from an unknown cause in April 1995.  However, 
an abdominal CT scan was negative at that time.  

The Veteran later reported having nausea and vomiting as well 
as right upper quadrant abdominal pain in June 1995, but a 
radiologic examination revealed a nonspecific bowel gas 
pattern without any evidence of obstruction, and stool was 
seen throughout the colon.  There were no radio-opaque 
calculi, masses, or free air, and both psoas shadows were 
well defined.  The bony structures were also intact.  The 
impression was no acute intra-abdominal disease.  

In July 1995, the Veteran reported having abdominal pain in 
the right lower quadrant since April of that year.  Following 
a review of her medical history and a physical examination, 
she was assessed as having chronic abdominal pain.  The 
Veteran was later seen in August 1995 for right lower 
quadrant abdominal pain that was non-radiating.  Following a 
physical examination, the diagnosis was listed as right upper 
and lower quadrant abdominal pain of an unknown etiology.  
She was seen again in September 1995 with complaints of 
right-sided abdominal pain having a duration of six months 
that had worsened during the prior two months.  In November 
1995, the Veteran sought treatment for a two-week history of 
an upset stomach.  She was noted to have an intolerance to 
food during breakfast and dinner, and the treating 
physician's impression was possible post-viral gastroparesis. 

The Veteran once again complained of vomiting and abdominal 
pain as well as dizziness in June 1996, but she was assessed 
as having a viral syndrome, constipation, and musculoskeletal 
pain.  She also complained of having abdominal pain for two 
days in June 1996, which she believed had increased after 
being prescribed Motrin.  It was noted that she had been seen 
for viral syndrome type symptoms on the prior day and 
prescribed Motrin after which she reported vomiting.  

Nevertheless, the remainder of the Veteran's service 
treatment records were negative for any additional 
complaints, treatment, or diagnosis pertinent to GERD, acid 
reflux, or a hiatal hernia.  In fact, despite her reported 
medical history of stomach, liver, or intestinal trouble, a 
clinical evaluation in May 1996 found her abdomen and viscera 
to be normal, and she denied having frequent indigestion.  It 
should also be noted that service connection has been denied 
for irritable bowel syndrome, to include abdominal pain.  

Moreover, the medical evidence of record does not show that 
the Veteran sought treatment immediately following her 
separation from service or for many years thereafter.  
Therefore, the Board finds that GERD, to include acid reflux 
and a hiatal hernia, did not manifest in service or for many 
years thereafter.

With regard to the years-long evidentiary gap in this case 
between active service and the earliest manifestations of 
GERD, the Board notes that a prolonged period without medical 
complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during 
and after military service, as evidence of whether an injury 
or a disease was incurred in service which resulted in any 
chronic or persistent disability. See Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000).  The Board must consider 
all the evidence including the availability of medical 
records, the nature and course of the disease or disability, 
the amount of time that elapsed since military service, and 
any other relevant facts in considering a claim for service 
connection. Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 
(Fed. Cir. 2000) (holding that the absence of medical records 
during combat conditions does not establish absence of 
disability and thus suggesting that the absence of medical 
evidence may establish the absence of disability in other 
circumstances).  Thus, when appropriate, the Board may 
consider the absence of evidence when engaging in a fact 
finding role. See Jordan v. Principi, 17 Vet. App. 261 (2003) 
(Steinberg, J., writing separately) (noting that the absence 
of evidence may be considered as one factor in rebutting the 
aggravation part of the section 1111 presumption of 
soundness).

In addition to the lack of evidence showing that GERD, acid 
reflux, or a hiatal hernia manifested during active duty 
service or within close proximity thereto, the medical 
evidence of record does not link any current diagnosis to the 
Veteran's military service.  Recent VA medical records do 
show that the Veteran was prescribed omeprazole to lower her 
stomach acid, and as a result, the Board remanded the case in 
order to afford her a VA examination to determine the nature 
and etiology of any GERD, acid reflux, or hiatal hernia that 
may be present.  The Veteran was afforded such an examination 
in March 2008.  The examiner reviewed the claims file and 
observed that the Veteran had reported experiencing nausea, 
vomiting, and heartburn during her military service.  The 
examiner indicated that the diagnoses included viruses and 
gastrointestinal problems.  She also observed that the 
Veteran was not evaluated for such problems following her 
period of service until 2004 at which time she was told she 
had GERD and was prescribed medication.  The Veteran told the 
examiner that she had one flare-up of heartburn at night once 
per month.  She also reported having nausea several times per 
week, which is precipitated by certain food and reclining as 
well as regurgitation.  However, a physical examination was 
performed, and an esophagus study did not reveal a hiatal 
hernia or any significant gastroesophageal reflux.  The 
impression was a normal esophagus study.  The examiner 
specifically commented that there was no evidence of a hiatal 
hernia or significant esophageal reflux and stated that there 
was no condition to correlate with the symptomatology that 
may have existed during the Veteran's military service.  

There is no medical evidence otherwise showing that the 
Veteran currently has GERD, acid reflux, or a hiatal hernia 
related to her period of service.  Therefore, the Board finds 
that a preponderance of the evidence is against the Veteran's 
claim for service connection for GERD, to include acid reflux 
and a hiatal hernia.

Because the preponderance of the evidence is against the 
Veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for GERD, to include acid reflux and a hiatal 
hernia,
is not warranted.


ORDER

Service connection for GERD, to include acid reflux and a 
hiatal hernia, is denied.


REMAND

Reasons for Remand:  To develop and adjudicate the claim for 
service connection for an acquired psychiatric disorder, to 
afford the Veteran VA examination, and to adjudicate an 
inextricably intertwined issue.

As discussed above, the law provides that the VA shall make 
reasonable efforts to notify a claimant of the evidence 
necessary to substantiate a claim and requires the VA to 
assist a claimant in obtaining that evidence. 38 U.S.C.A. §§ 
5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  Such 
assistance includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 
3.159 (2009).

The Board observes that the issue of entitlement to service 
connection for a psychiatric disorder was initially 
adjudicated as entitlement to service connection for PTSD.  
In its memorandum decision, the Court noted that the Veteran 
had submitted a statement withdrawing a claim for service 
connection for a personality disorder and indicating that she 
had instead intended to file a claim for PTSD.  However, the 
Court observed that there was evidence showing that the 
Veteran had more one mental disorder and determined that the 
Board failed to weigh and assess the nature of the Veteran's 
current condition.  The Board notes that the Court has held 
that claims for service connection for PTSD encompass claims 
for service connection for all psychiatric disabilities. 
Clemons v. Shinseki, 23 Vet. App 1 (2009).  In this case, the 
Veteran has been documented as having various psychiatric 
disorders, including depression and dysthymic disorder.  
Therefore, the Board must remand the issue of entitlement to 
a psychiatric disorder for development and adjudication.

In addition, the Board notes that the Veteran has not been 
afforded a VA examination in connection with her claim for 
service connection for a psychiatric disorder.  The Court 
indicated that VA should obtain such an examination if there 
is insufficient medical evidence to determine the nature of 
the Veteran's condition or reconcile the medical diagnoses.  
The Board finds that a VA examination and medical opinion 
would be helpful in clarifying the Veteran's current 
diagnoses and etiology thereof.  

Moreover, the Veteran's representative sent a letter to the 
Board in March 2010 indicating that he was submitting two 
letters dated in August 1995 and October 2007 in connection 
with the claim for service connection for a psychiatric 
disorder.  Although he indicated that the additional evidence 
was enclosed, the Board notes such evidence was not received 
with the March 2010 letter.  Therefore, as this case is 
already being remanded for further development, the RO should 
allow the Veteran and his representative the opportunity to 
submit the August 1995 and October 2007 letters.

In addition, the Board observes that the Veteran has not been 
afforded a VA examination in connection with her claim for 
service connection for a low back disorder.  Her service 
treatment records do show that she complained of low back 
pain in June 1995 following a bike accident.  Moreover, as 
pointed out by the Court in the March 2009 memorandum 
decision, the Veteran has reported having back pain and has 
been prescribed medication for pain.  The Board notes that 
Veteran is competent to describe her current symptoms. See 
Charles v. Principi, 16 Vet. App. 370, 274 (2002) (finding 
veteran competent to testify to symptomatology capable of lay 
observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(noting competent lay evidence requires facts perceived 
through the use of the five senses).  Lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional. Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007). 

In the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
the United States Court of Appeals for Veterans Claims 
(Court) held that an examination is required when (1) there 
is evidence of a current disability, (2) evidence 
establishing an "in-service event, injury or disease," or a 
disease manifested in accordance with presumptive service 
connection regulations occurred which would support 
incurrence or aggravation, (3) an indication that the current 
disability may be related to the in-service event, and (4) 
insufficient evidence to decide the case.

Nevertheless, the evidence of record does not include a 
medical opinion based on a complete review of the medical 
evidence addressing whether the Veteran's currently has a low 
back disorder that is related to her military service. 38 
C.F.R. § 3.159(c)(4)(i).  Therefore, the Board concludes that 
a VA examination and medical opinion are necessary for the 
purpose of determining the nature and etiology of any low 
back disorder that may be present.

Lastly, as previously discussed in the July 2007 remand, the 
Board notes that to establish basic eligibility for 
nonservice-connected VA pension benefits, a veteran must have 
served in the active military, naval, or air service: for a 
period of 90 days or more during a period of war; during a 
period of war and be discharged or released from such service 
for a service-connected disability; for a period of 90 days 
or more and such period either began or ended during a period 
of war; or, for an aggregate of 90 days or more in two or 
more separate periods of service during more than one period 
of war period. See 38 U.S.C.A. § 1521(j) (West 2002); 38 
C.F.R. § 3.3(a) (2009).

In this case, the Veteran served in the Kansas Army National 
Guard from August 1991 to August 1994.  She had active duty 
for training from August 1991 to April 1992 and also served 
on active duty from September 1994 to June 1996.  As such, 
the Veteran served on active duty for a period of 90 days or 
more during a period of war.  However, the Board notes that 
the October 2005 decision currently on appeal denied the 
Veteran's claim for nonservice-connected pension benefits on 
the basis that she did not serve the shorter of either 
twenty-four months of continuous active duty or completion of 
the full period for which she was called or ordered to active 
duty.  The December 2006 SOC specifically cited 38 C.F.R. § 
3.12a.

In order to be eligible for certain VA benefits, a service 
member who initially enters service after September 7, 1980, 
must perform a "minimum active-duty requirement;" either 24 
months of continuous active duty or the full period for which 
the service member was called or ordered to active duty.  An 
exception may be granted if the service member was discharged 
or released because of an early out or hardship (10 U.S.C.A. 
§§ 1171 or 1173); was discharged or released for a service-
connected disability directly due to service; or, has a 
compensable service-connected disability. 38 U.S.C.A. § 
5303A; 38 C.F.R. § 3.12a.

In this case, the Veteran did not have 24 months of 
continuous active duty service, and she did not complete the 
full period of active duty for which she enlisted.  In this 
regard, the Board notes that the Veteran enlisted in the 
Regular Army in September 1994 for a period of five years.  
Her DD 214 indicates that she was separated from service due 
to a personality disorder in June 1996 and that she did not 
complete her first full term of service.  In addition, the 
Veteran does not currently have any service-connected 
disabilities.

Nevertheless, the Board notes that issues of entitlement to 
service connection for a psychiatric disorder and for a low 
back disorder are being remanded.  A decision on those claims 
could change the outcome of the Veteran's claim for 
nonservice-connected pension benefits because a compensable 
service-connected disability would exclude her from the 
minimum active duty requirements under 38 C.F.R. § 3.12a.  As 
such, the service connection claim is inextricably 
intertwined with the nonservice-connected pension benefits 
claim currently on appeal.  For this reason, the service 
connection issues must be resolved prior to resolution of the 
issue of nonservice-connected pension benefits. See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (the prohibition 
against the adjudication of claims that are inextricably 
intertwined is based upon the recognition that claims related 
to each other should not be subject to piecemeal decision-
making or appellate litigation).

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  The RO should develop the Veteran's 
claim for service connection for a 
psychiatric disorder, including all 
necessary notification and assistance.  
A notice letter should be sent to the 
Veteran in connection with that claim 
informing her of the evidence necessary 
to substantiate the claim and of the 
division of responsibilities in 
obtaining such evidence.  After 
completing all appropriate development, 
the RO should adjudicate the claim in 
accordance with Clemons v. Shinseki, 23 
Vet. App 1 (2009).

2.  The RO should contact the Veteran and 
her representative and inform them that 
the August 1995 and October 2007 letters 
discussed in the March 2010 letter to the 
Board have not been received.  They 
should be provided the opportunity to 
provide such evidence.

3.  The Veteran should be scheduled for a 
VA examination to determine the nature 
and etiology of any and all current 
psychiatric disorders.  The examiner is 
requested to review all pertinent records 
associated with the claims file, 
including the Veteran's service treatment 
and personnel records, post-service 
medical records, and assertions.  Any and 
all studies, tests, and evaluations 
deemed necessary by the examiner should 
be performed, but should include 
psychological testing including PTSD sub 
scales.  

The examiner should identify all 
current psychiatric disorders other 
than PTSD.  For each diagnosis 
identified, the examiner should state 
whether it is at least as likely as not 
that the disorder manifested in service 
or is otherwise causally or 
etiologically related to the Veteran's 
military service.  

(The term "at least as likely as not" 
does not mean within the realm of 
medical possibility, but rather that 
the medical evidence both for and 
against a certain conclusion is so 
evenly divided that it is as medically 
sound to find in favor of such a 
conclusion as it is to find against 
it.)

Regarding PTSD, the RO should provide the 
examiner with a summary of any verified 
in-service stressors, and the examiner 
must be instructed that only these events 
may be considered for the purpose of 
determining whether exposure to an in-
service stressor has resulted in PTSD.  
If there is a verified stressor, the 
examiner should determine whether the 
diagnostic criteria to support the 
diagnosis of PTSD have been satisfied.  
If the PTSD diagnosis is deemed 
appropriate, the examiner should then 
comment upon the link between the current 
symptomatology and any verified in-
service stressor.

A clear rationale for all opinions 
would be helpful and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  Since it is 
important "that each disability be 
viewed in relation to its history[,]" 
38 C.F.R. § 4.1 (2009), copies of all 
pertinent records in the appellant's 
claims file, or in the alternative, the 
claims file, must be made available to 
the examiner for review.

4.  The Veteran should be afforded a VA 
examination to determine the nature and 
etiology of any low back disorder that 
may be present.  Any and all studies, 
tests, and evaluations deemed necessary 
by the examiner should be performed.  
The examiner is requested to review all 
pertinent records associated with the 
claims file, including the Veteran's 
service treatment records and post-
service medical records as well as her 
assertions.  

The examiner should identify all current 
low back disorders.  (Pain alone, 
without a diagnosed related medical 
condition, does not constitute a 
disability for which service connection 
may be granted.)   For each current back 
disorder identified, the examiner should 
comment as to whether it is causally or 
etiologically related to the Veteran's 
symptomatology in service or is 
otherwise related to service.

(The term "at least as likely as not" 
does not mean within the realm of 
medical possibility, but rather that the 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of conclusion as it is to find against 
it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2009), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

5.  After completing the above actions, 
the RO should conduct any other 
development as may be indicated by a 
response received as a consequence of 
the action taken in the preceding 
paragraphs.

6.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence, and the claims for 
service connection for an acquired 
psychiatric disorder and a low back 
disorder as well as entitlement to 
nonservice-connected pension should be 
readjudicated.  If the benefits sought 
are not granted, the Veteran and her 
representative should be furnished a 
Supplemental Statement of the Case and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office. Kutscherousky 
v. West, 12 Vet. App. 369 (1999). No action is required of 
the Veteran until she is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


